Citation Nr: 0903227	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-39 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a cold injury, to include frostbite of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Army from 
July 1981 to July 1984.  Additionally, the veteran had 
subsequent periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) with the Wyoming Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.


FINDINGS OF FACT

1.  RO decisions in December 1984 and December 1997 denied 
the veteran's claims for service connection for residuals of 
a cold injury, to include of the feet; these decisions were 
not appealed.

2.  Evidence received since the last final decision of record 
regarding a claim for entitlement to service connection for 
residuals of a cold injury does not relate to a previously 
unestablished fact necessary to substantiate the underlying 
claim; the evidence does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for residuals of 
a cold injury, to include of the feet. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  While not required, in 
this case the veteran was asked to provide any evidence in 
his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claim be granted.  
While this notice was subsequent to the initial rating 
decision, such a timing deficiency is moot as the decision 
below represents a denial of the benefit sought.  See 
Dingess, supra.    

In addition, the Court has held that, in the context of 
reopening a claim, as here, in addition to providing notice 
of what evidence is needed to reopen the claim, VA must also 
provide notice of the information and evidence required to 
substantiate the appellant's entitlement to the underlying 
compensation benefit.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  Thus, in order to comply with VCAA in this context, 
the RO must apprise the appellant of what constitutes "new 
and material evidence," as well as what evidence will support 
the underlying claim.  Id., at 9.

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  The veteran was specifically informed by letter in 
April 2004 as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  While no 
longer required, he was also notified of the need to give VA 
any evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 
103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board finds that this letter substantially satisfied the 
notice requirements outlined in Kent.  To the extent that 
this language did not satisfy such requirements, the Board 
finds that any prejudice raised by a notice deficiency is 
rebutted because of the veteran's and his representative's 
statements, which indicate knowledge that the evidence must 
show a current diagnosis of residuals of a cold injury.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran to the extent that was possible.  

The veteran has not been afforded a VA examination in this 
case but no competent evidence has been received since the 
last final decision that suggests a post-service diagnosis of 
residuals of a cold injury.  In the absence of receipt of new 
and material evidence, there is no duty to provide to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(C)(iii).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).




Analysis-New and Material Evidence

The veteran's original claim for service connection for 
residuals of a cold injury, to include the feet, was denied 
by an unappealed RO decision in December 1984 on the basis 
that there was no post-service medical evidence of the 
claimed disability.  At that time, the RO noted that the 
veteran had a history of cold exposure in service; however, a 
1982 medical record indicated that the diagnosis was cold 
exposure without a resulting disability.  (Emphasis added.)  
Thus, the evidence indicated that whatever symptoms the 
veteran may have had during service following a cold injury 
were acute in nature and resolved rather than representing 
the onset of chronic disability.  38 C.F.R. § 3.303.  Simply 
put, there was no competent medical evidence establishing a 
current diagnosis of residuals of a cold injury.  This 
decision was not appealed and became final within a year of 
notification.  The veteran subsequently filed an application 
to reopen his claim, which was denied by an RO decision in 
December 1997.  The RO noted that the veteran had not 
submitted evidence establishing that he had a diagnosis of 
current residuals of a cold injury.  He has since come forth 
with the current application to reopen his claim, alleging 
once again that he currently has residuals of an in-service 
cold injury, to include of the feet.  

In filing a petition to reopen a previously denied claim, the 
veteran must submit new and material evidence.  That is, the 
evidence must not only be new to the record, it must also 
relate to a previously unestablished fact necessary to 
substantiate the underlying claim.  See 38 C.F.R. § 3.156.  
In this instance, competent evidence that suggests residuals 
of a cold injury would be sufficient to reopen the claim.  
The additional evidence received after the December 1997 RO 
decision noted above is devoid of such evidence.    

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The veteran's exposure 
to cold while on active duty has never been in dispute and 
there is no indication of prolonged post-service cold 
exposure.  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran has made references to evaluation and treatment for 
foot symptoms, to include pain but he has failed to identify 
competent evidence of a diagnosis of residuals of a cold 
injury, to include frostbite of either foot.  His own 
unsubstantiated complaints of pain and discomfort are not 
new, in that they existed at the time of the initial denial.  
While the record contains many treatment records not in 
existence at the time of the initial denial, none of these 
suggest that the veteran has a current diagnosis of residuals 
of a cold injury.  As a layman, the veteran is not qualified 
to offer a medical opinion regarding the etiology of his 
claimed conditions, and his assertions cannot serve as a 
basis to reopen the claim for service connection for 
residuals of frostbite.  See Moray v. Brown, 5 Vet. App. 211. 
214 (1993).  Moreover, his contention that he currently has 
residuals of an in-service cold injury is cumulative of his 
previous contentions at the time of his prior claim, and 
therefore, is not new and material.  

In service connection claims, it is first and foremost a 
requirement that the veteran currently experience a disorder 
capable of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Thus, the veteran cannot prevail 
on his claim without the showing of a current disability, and 
the evidence submitted by the veteran since the last 
finalized decision does not relate to this unestablished and 
crucial element needed to substantiate the underlying claim.  
As this is the case, the Board finds that new and material 
evidence has not been received; the veteran's application to 
reopen his claim must be denied.  











ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
residuals of a cold injury, to include of the feet; is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


